DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5, 11-12, 14-18, and 20-24 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
Noll (US 3,935,146) discloses polyurethaneamide dispersions formed by reacting an organic diisocyanate with organic compound having a molecular weight of 300-6,000 that is difunctional (hereafter simply the “difunctional organic compound”) (col 2 ln 51+). Noll discloses a formula of a difunctional organic compound having a tertiary amide in column 5 and a formula of a diisocyanate having a tertiary amide in column 6. Neither of these compounds would form an “amide repeat unit” in Noll’s polymer, but instead would be part of side chains in the polymer. 
Furthermore, Noll discloses its polyamide segments (amide repeat units) can be formed by reacting excess dicarboxylic acid dialkylesters with a difunctional primary amine, which would create an intermediate polyamide, followed by reacting the intermediate polyamide with a bis-secondary diamine, 

Schlicht (US 4235730) discloses a polyurethane that is the reaction product of a diisocyanate and a diol (abstract). The diol can be formed from hydroxy-functional polyamides (col 2 ln 10+; col 8 ln 44+; col 13 ln 59+). Schlicht is silent with regard to a polymer having at least 50% by weight of polyamide units having amide linkages wherein at least 70 mol% of said amide linkages are tertiary amide linkages as claimed.


Formal Matters
This application is in condition for allowance except for the following formal matters: 

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.

Applicant’s amendments have addressed the claim objections and rejections under 35 USC 112. The examiner appreciates Applicant’s efforts to advance prosecution.

Applicant argues claim 12 is fully supported by the specification as originally filed because the claim contains language that was in originally filed claim 12 and further submits the specification at various points discloses, e.g., aliphatic compositions (p5).
The examiner agrees with Applicant that the relevant claim language was present in originally filed claim 12. Therefore, there is support to recite the claimed language. The examiner respectfully submits the issue is that the claim terminology should be found in the descriptive portion of the specification. See MPEP 608.01(o) as well as 37 CFR 1.75(d)(1), which states “phrases used in the claims must find clear support or antecedent basis in the description”. While the examiner agrees that other portions of the description may disclose aliphatic amide repeat units, the examiner did not find any instance of the claimed range of “at least 50 mole %” outside of the original claim 12. Therefore, the specification is properly rejected because the descriptive portion of the specification does not contain the terms used in the claims.
As noted above in the objection, the examiner respectfully submits that adding the original claim 12 language to the descriptive portion of the specification would satisfy the relevant requirements. Such an amendment to the descriptive portion would be supported by claim 12 as originally filed.


Conclusion
This application is in condition for allowance except for Formal Matters stated above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787